             Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 1 of 7


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

VITUS ENERGY LLC,                    §
                                     §
       Plaintiff                     §
                                     §
v.                                   §
                                                         5:20-cv-00930
                                     § CIVIL ACTION NO. ____________
USAA FEDERAL SAVINGS BANK,           §
                                     §
     Defendant                       §
                                     §
                                     §
                 PLAINTIFF’S ORIGINAL COMPLAINT

       TO THE HONORABLE COURT:

       Plaintiff Vitus Energy, LLC (“Vitus”), files this Original Complaint against Defendant

USAA Federal Savings Bank (“USAA”), and for cause of action would respectfully show the

Court as follows:

                                        I.      PARTIES

       1.      Plaintiff Vitus Energy, LLC is an Alaska limited liability company with its principal

place of business in Anchorage, Alaska.

       2.      Defendant USAA is a federal savings bank with its principal place of business in

Bexar County, Texas that does business in Alaska. USAA may be served with process through its

registered agent, the Corporation Service Company d/b/a CSC – Lawyers Incorporating Service

Co., 211 7th St Ste 620, Austin, TX 778701-3218.

                            II.     JURISDICTION AND VENUE

       3.      This Court has original jurisdiction over this suit under 28 U.S.C. § 1332(a) because

complete diversity exists between Plaintiff and Defendant, and the amount in controversy exceeds

the sum of $75,000, exclusive of interest and costs.
               Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 2 of 7


       4.        Venue in the Western District of Texas, San Antonio Division is proper under 27

U.S.C. § 1391(b)(1) because Bexar County, Texas is within this district and is where USAA is

headquartered.

                                           III.   FACTS

       5.        This case concerns USAA’s wrongful acceptance and deposit of checks that were

explicitly made out to Vitus, marked “For Deposit Only”, but then fraudulently deposited into an

employee’s personal account. USAA accepted these checks despite lacking any basis to believe

such deposit was authorized. USAA has refused to accept any accountability for this situation, or

even permit Vitus to engage in basic measures designed to ascertain the full extent of the fraudulent

deposits.

       6.        Vitus sells fuel and provides various fuel-related services to customers around the

State of Alaska. Some of these customers pay Vitus for its goods and services by checks made out

to Vitus as payee. Vitus has no offices, makes no sales, and does not otherwise conduct any

business outside of the State of Alaska.

       7.        Vitus’s business practice is to endorse all incoming checks using its commercial

stamp, which says “For Deposit Only,” and identifies Vitus’s bank and its account number.

       8.        Vitus employed Sharron Johnson (“Johnson”) as a Documents Control

Administrator in Alaska between July 2, 2019 and January 15, 2020, when she was terminated.

       9.        During the period Johnson was employed by Vitus, Johnson took an undetermined

number of checks made payable to Vitus (collectively the “Vitus Checks”) and electronically

deposited them into her personal account with USAA (“Johnson’s USAA Account”). Johnson

appears to have used USAA’s remote deposit features to take photographs of the Vitus Checks for

the deposit.




PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 2
             Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 3 of 7


       10.    Johnson had no authority from Vitus to cash or deposit any checks made out to

Vitus, and Vitus had no knowledge that Johnson was depositing the Vitus Checks into Johnson’s

USAA Account.

       11.    Vitus was named as payee on each of the Vitus Checks.

       12.    Vitus does not have a bank account with USAA, nor did it mark or endorse any

checks for deposit into Johnson’s USAA Account.

       13.    In early December 2019 and January 2020, Vitus made calls to various Vitus

customers with unpaid accounts. At that time, Vitus was informed that those customers had mailed

payment by check. Two customers with unpaid accounts later verified their checks to Vitus had

cleared their bank accounts, and provided Vitus with electronic copies of the deposited checks.

Each of those checks had handwriting on the endorsement section of the back of the check, labeled

“For Deposit Only USAA FSB Acct #0235218499.”

       14.    Vitus reported the theft to the Anchorage Police Department on January 8, 2020.

       15.    On that same day, Vitus spoke by telephone with a USAA representative, seeking

additional information about the other Vitus Checks which may have been deposited into

Johnson’s USAA Account. The USAA representative stated that Vitus needed Johnson’s consent

in order to provide information about deposits made into Johnson’s USAA Account.

       16.    On January 9, 2020, Vitus spoke to USAA’s fraud department, who confirmed that

Johnson’s USAA Account had been placed in restricted status due to the theft claims. USAA stated

that it would provide Vitus with information about deposits into Johnson’s USAA Account if it

received account holder approval or a subpoena from the Anchorage Police Department.

       17.    On January 10, 2020, Johnson and a Vitus representative had a joint telephone

conversation with a USAA representative, during which Johnson gave USAA express approval to

provide Vitus with information about Johnson’s USAA Account.


PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 3
             Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 4 of 7


       18.     At that time, USAA admitted that it had accepted at least 21 Vitus Checks in an

amount of at least $87,149.28 for deposit into Johnson’s USAA Account during the period of

October 31, 2019 through January 6, 2020.

       19.     Vitus requested a more comprehensive search of Johnson’s other deposits to

determine the full extent of Vitus’s loss. USAA promised that it would contact Vitus via its fraud

department with further information on the fraudulent bank deposits, copies of the stolen checks,

and information about other deposits of Vitus Checks. To date, USAA has not sent any of this

promised documentation, or any additional information about the stolen Vitus Checks.

       20.     Vitus repeatedly called USAA between January 13 and January 15, 2020 seeking

additional information about the stolen Vitus Checks, any other Vitus Checks that Johnson may

have deposited into Johnson’s USAA Account or the accounts of her family members, and to

request the return of the wrongly deposited funds.

       21.     During the last call, on January 15, 2020, USAA placed Vitus on hold for two hours

before Vitus was forced to hang up.

       22.     On January 17, 2020, Vitus made a final written demand upon USAA for

information and documentation about the Vitus Checks and return of the amounts that had been

wrongfully deposited. USAA did not respond.

       23.     Despite permission from Johnson, USAA has refused to perform a full review of

Johnson’s USAA Account to allow Vitus to determine how many checks were wrongfully

accepted by USAA and the full extent of Vitus’s loss.

       24.     Despite repeated demand, USAA has failed to return any portion of the wrongfully

deposited Vitus Checks, which total at least $87,149.28.

       25.     USAA’s failure and refusal to provide additional information about the Vitus

Checks has made it impossible for Vitus to submit a complete insurance claim regarding the loss.


PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 4
                  Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 5 of 7


Vitus has also not been able to provide the Anchorage Police Department with a full accounting

of its loss or provide copies of all of the stolen checks. Vitus has therefore incurred significant

inconvenience and expense as the result of USAA’s intransigence.

           26.     All conditions precedent for the bringing of this suit have been performed or have

occurred.

           27.     Vitus initially filed suit in the state courts of Alaska on January 22, 2020. USAA

removed to the U.S. District Court for the District of Alaska, Case No. 3:20-cv-0035-TMB, then

moved to dismiss pursuant to Rule 12(b)(2) or alternatively transfer venue under 28 USCA

1404(a). USAA’s basis for the motion was that it had not directed any actions specifically at Alaska

or Vitus, and therefore the court should dismiss for want of personal jurisdiction. The federal court

dismissed Vitus’s complaint without prejudice for lack of personal jurisdiction over USAA.

                                                IV.      CLAIMS

                          Count 1: Violation of the Uniform Commercial Code

           28.     The allegations in the paragraphs above are incorporated herein by reference.

           29.     By depositing Vitus Checks into Johnson’s USAA Account, USAA converted the

checks, violating the UCC 1 by failing to pay the Vitus Checks’ proceeds to Vitus or apply them

consistently with the endorsements on the checks.

           30.     By depositing Vitus Checks into Johnson’s USAA Account, USAA converted the

checks and violated the UCC 2 by making payment to a person not entitled to enforce the Vitus

Checks or receive payment for the Vitus Checks.

           31.     USAA is liable to Vitus for damages in the aggregate amount of at least $87,149.28.




1
    Alaska Stat. 45.03.206(c)(2); Tex. Bus. & Com. Code § 3.206(c)(2).
2
    Alaska Stat. 45.03.420; Tex. Bus. & Com. Code § 3.420.

PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 5
              Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 6 of 7


   Count 2: Violation of Alaska’s Unfair Trade Practices and Consumer Protection Act,
                          Alaska Stat. 45.50.471 et seq. (“UTPA”)

       32.     The allegations in the paragraphs above are incorporated herein by reference.

       33.     By providing remote banking services to Alaska residents, USAA conducts trade

or commerce in the State of Alaska.

       34.     By depositing the Vitus Checks into Johnson’s USAA Account in violation of the

UCC, by refusing to provide information and documentation that would allow Vitus to determine

the total number and dollar amount of Vitus Checks that were wrongfully accepted by USAA for

deposit into Johnson’s USAA Account, and by refusing to return any amount of the Vitus Checks

that USAA wrongfully accepted for deposit into Johnson’s USAA Account, USAA engaged in

unfair trade practices in violation of Alaska Stat. 45.50.471 of the UTPA.

       35.     Vitus was damaged by USAA’s unfair trade practices in an amount of at least

$87,149.28.

       36.     Pursuant to Alaska Stat. 45.50.531(a) of the UTPA, USAA is liable to Vitus for

treble damages.

       37.     Pursuant to Alaska Stat. 45.50.537(a) of the UTPA, USAA is liable to Vitus for

reasonable attorney’s fees and costs in bringing this action.

                                         V.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff pray that Defendant be cited to

appear and answer herein, and that upon hearing and trial, Plaintiffs have the following relief:

       1.      Judgment against USAA for the full amount of damages sustained by Vitus as a

       result of USAA’s violations of the UCC and UTPA;

       2.      An award of treble damages under the UTPA;

       3.      Reasonable and necessary attorneys’ fees and costs pursuant to the UTPA;

       4.      Costs of court;

PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 6
            Case 5:20-cv-00930 Document 1 Filed 08/10/20 Page 7 of 7


      5.     Pre- and post-judgment interest at the statutory rate; and

      6.     Such other and further relief, both at law and in equity, to which Plaintiff may be

      deemed justly entitled.

                                                Respectfully submitted,

                                                By: /s/ Richard Milvenan
                                                Richard D. Milvenan
                                                Texas Bar No. 14171800
                                                Andrew M. Edge
                                                Texas Bar No. 24071446
                                                Ethan J. Ranis
                                                Texas Bar No. 24098303
                                                McGinnis Lochridge LLP
                                                600 Congress Avenue, Suite 2100
                                                Austin, Texas 78701
                                                Telephone: (512) 495-6000
                                                Facsimile: (512) 505-6331
                                                rmilvenan@mcginnislaw.com
                                                aedge@mcginnislaw.com
                                                eranis@mcginnislaw.com

                                                ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT– PAGE 7
